DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Response to Amendment
The following office action is in response to the amendment and remarks filed on 1/29/21.
	Applicant’s amendment to claims 1, 4 and 5 is acknowledged.
	Applicant’s addition of new claim 19 is acknowledged.
	Claims 3 and 10-18 are cancelled.
	Claims 1, 2, 4-9 and 19 are pending and subject to examination at this time.

Response to Arguments
Applicant's arguments filed 1/29/21 have been fully considered but they are not persuasive. 
	In Mochizuki’s fig. 3A, Comparative Example 4 has only TN and DN groups.  No QN groups are present.  Mochizuki provides a description of Comparative Example 4 at para. [0278] – [0279] and discloses “…the polymerization molar ratio of the bifunctional dinomethyl silane compound:the trifunctional monomethylsilane compound:the tetrafunctional silane compound was 40:60:0”.    This means the molar ratio of DN: TN: QN is 40:60:0  (e.g. 40+60 = 100% or 
	While the Mochizuki’s disclosure of claim 1 is found in a Comparative Example 4, MPEP 2123, Rejection Over Prior Art’s Broad Disclosure Instead of Preferred Embodiments, (II) Nonpreferred and Alternative Embodiments Constitute Prior Art, indicates:  “Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971).”

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1, 2 and 4-9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mochizuki, US Publication No. 2015/0188007 A1.

Mochizuki anticipates:
1.  An optoelectronic device comprising (see fig. 2C and figs. 3A-3F): 
	components including an active layer stack (3, light emitting device), a housing (1+2) and electrical contacts (4); and 
	at least one protective layer (7) on a surface of at least one of the components, 
para. [0058] – [0071] and polysiloxane with TN and DN peaks in figs. 3A-3F.), 
	wherein the cross-linked material with the three-dimensional polysiloxane-based network is made from a liquid precursor material comprising the following structure (see figs. 3A-3F examples where there is the presence of both TN and DN peaks; also see para. [0040] – [0041].):

    PNG
    media_image1.png
    195
    478
    media_image1.png
    Greyscale

	wherein R is an alkyl group, and wherein R2, R3 and R4 are, independently of one another, an alkyl or an aryl group and n+m=1 (e.g.  See Fig. 3A, Comparative Example 4 with only TN and DN groups.  No QN groups are present.  Mochizuki provides a description of Comparative Example 4 at para. [0278] – [0279] and discloses the molar ratio of DN: TN: QN is 40:60:0  (e.g. 40+60 = 100% or equivalently, 0.4+0.6 = 1.)  Thus, Mochizuki teaches the limitation in claim 1 that n+m= 1 because n = 0.6 and m = 0.4.)  
	See Mochizuki at para. [0210] – [0220], also see para. [0001] – [0370], figs. 1-3F. 

2.  The optoelectronic device according to claim 1, wherein the at least one protective layer is free of a converter material (e.g. binder type sealing agent without phosphor at para. [0056] – [0057]).

para. [0278] – [0279], n=0.6 and m=0.4.)

5.  The optoelectronic device according to claim 1, wherein the liquid precursor material comprises a methoxy methyl siloxane, para. [0058], para. [0066] – [0068], para. [0278].

6.  The optoelectronic device according to claim 1, wherein the at least one protective layer (7) is arranged on a surface of the housing (1+2) and is in direct mechanical contact with the surface of the housing (1+2), fig. 2C.

7.  The optoelectronic device according to claim 6, wherein the surface of the housing (1+2) comprises silver (e.g. layer 2 comprises silver Ag at para. [0180])

8.  The optoelectronic device according to claim 1, wherein the at least one protective layer comprises traces of titanium, zirconium or tin, para. [0103], [0111], [0116], [0119].

9.  The optoelectronic device according to claim 1, wherein the at least one protective layer has a layer thickness of 0.5 µm to 50 µm, para. [0216].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 


Claims 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mochizuki, as applied to claim 1 above.

Regarding claim 19:
It would have been obvious to one of ordinary skill in the art to form the liquid precursor material comprises methoxy methyl phenyl siloxane based on chemical formula at para. [0066]  and the disclosure R1 represents phenyl or alkyl (e.g. methyl is an alkyl and methyl is disclosed at para. [0068].)

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michele Fan whose telephone number is 571-270-7401.  The examiner can normally be reached on M-F from 8 am to 4:30 pm.
to.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Kimberly Rizkallah, can be reached on (571) 272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Michele Fan/
Primary Examiner, Art Unit 2894
12 April 2021